DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 8/2/2022. Claims 1, 4, 6-10, 13, 15, 17-18, and 21-26 are presently pending and are presented for examination. 	

Response to Amendment
Applicant’s amendments, see page 7 of 9, filed 8/2/2022, with respect to 35 U.S.C. § 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejections have been withdrawn. 

Response to Arguments
Applicant's arguments, see pages 7-8, filed 8/2/2022, have been fully considered but they are not persuasive. The Applicant has argued that Minarcin does not disclose the amended limitations of claim 1, specifically an “original, manufacturer-set negative wheel torque threshold” however the Examiner respectfully disagrees.  Minarcin discloses a flowchart in Fig 2, in which both a minimum and maximum value for regenerative braking are determined according to a measured vehicle mass.  As the reference states, “…The vehicle mass may vary for a particular vehicle at any particular time... During each iteration of the process 200, the processor 120 of FIG. 1 preferably processes the current or instantaneous values of these variables for use in the calculations and determinations performed by the processor 120 of FIG. 1 and for ultimate use in controlling braking for the vehicle…” and “…The regenerative braking minimum value preferably represents a minimum regenerative braking value that is acceptable for a particular vehicle based on the vehicle mass, for example as determined using vehicle manufacture specifications, look-up tables, and/or other information stored in the memory 122…” (see Minarcin at least [0041]-[0042]). 
According to the citations quoted above, both minimum and maximum regenerative braking torque values are dependent upon a detected vehicle mass.  Using a manufacture specification, look-up tables, and/or other information stored in the memory, the regenerative braking values are updated according to the mass of the vehicle, such that when the mass changes, so do the regenerative braking values.  Since the manufacturer would include this relationship, it is obvious to one of ordinary skill in the art that there would be default values and/or variables in which the any input mass, including an equivalent test weight (i.e., an empty vehicle), would equate to a resulting minimum and maximum regenerative braking threshold. 
Applicant's arguments, see page 8, filed 8/2/2022, have been fully considered but they are not persuasive. The Applicant has argued that Minarcin does not disclose the content of claim 21, specifically an “original, manufacturer-set negative wheel torque threshold” however the Examiner respectfully disagrees for reasons similar to the response to the argument above against claim 1.
A detailed rejection follows below.

Claim Objections
Claim 6 is objected to because of the following informalities:  the amended claim currently reads “…the mass threshold either (1) an equivalent…” which appears to be grammatically incorrect.  Analogous claim 25 appears to be the correct format.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8-10, 13, 15, 18, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Minarcin et al. (US-2011/0251770; hereinafter Minarcin; already of record) in view of Inoue et al. (US-2006/0287798; hereinafter Inoue; already of record).
Regarding claim 1, Minarcin discloses an electrified vehicle (see Minarcin at least Abs), comprising: 
an energy recovery mechanism configured to apply a negative wheel torque up to a negative wheel torque threshold (see Minarcin at least [0032], [0036], [0042]-[0045], and Fig 2; regenerative braking units 106 coupled to controller 104; process 200 implementing a both minimum and maximum regenerative braking values, which serve as thresholds for negative wheel torque); and
a controller configured to … increase the negative wheel torque threshold in excess of an original, manufacturer-set negative wheel torque threshold when the effective mass of the electrified vehicle exceeds a mass threshold (see Minarcin at least [0041]-[0045] and Fig 2; both minimum and maximum regenerative braking torque values dependent upon vehicle mass using manufacture specification, look-up tables, and/or other information stored in the memory, which would likely include default values for control related actions; the maximum regenerative braking torque equation showing the mass of the vehicle being directly proportional; the default values determined according to an equivalent test weight of the vehicle, since there would be no other logical mass for the manufacturer to use when establishing such values, therefore when the vehicle exceeds the equivalent test weight, the regenerative braking value will also increase according to the default value), 
wherein the energy recovery mechanism is a regenerative braking system configured to selectively resist rotation of at least one wheel of the electrified vehicle (see Minarcin at least [0014], [0032], and [0024] where regenerative braking units are activated based upon an operator’s pedal movement, causing the braking units to apply a negative torque to a wheel).  
However, while Minarcin discloses a controller that measures an effective mass via sensor signals (see Minarcin at least [0034] and [0041]), a measurement being more precise than an estimate, Minarcin does not explicitly disclose:
…a controller configured to estimate an effective mass of the electrified vehicle…
Inoue, in the same field of endeavor, teaches the following:
…a controller configured to estimate an effective mass of the electrified vehicle (see Inoue at least [0106])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle as disclosed by Minarcin with an estimated effective mass such as taught by Inoue to provide an accurate means of deceleration for a vehicle and its load (see Inoue at least [0006]).
Regarding claim 4, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 1, wherein the controller is configured to estimate the effective mass by estimating the mass of the electrified vehicle and estimating the mass of a load towed by the electrified vehicle (see Inoue at least Fig 1B, [0084], and [0106] where all mass is considered in the calculation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the effective mass determination as disclosed by Minarcin in view of Inoue with the incorporation of the mass of a towed load as taught by Inoue due to the significant increase in overall mass and therefore an increased dependence on the braking system and to be able to use the appropriate braking forces (see Inoue at least [0006]).
Regarding claim 6, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 1, wherein the mass threshold either (1) an equivalent test weight of the electrified vehicle (see Minarcin at least [0034] and [0042]; where a vehicle’s mass is used to determine regenerative braking and friction braking, and therefore the threshold between, may be determined according to manufacture specification, look-up tables, and/or other information stored in the memory, which would likely include default values for control related actions; the default values determined according to an equivalent test weight of the vehicle, since there would be no other logical mass for the manufacturer to use when establishing such values) or (2) a predetermined amount above the equivalent test weight.  
Regarding claim 8, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 1, wherein, when estimating the effective mass of the electrified vehicle, the controller considers whether a trailer is attached to the electrified vehicle (see Inoue at least [0066] and [0106]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrified vehicle as disclosed by Minarcin with the addition of a trailer and its mass as taught by Inoue when estimating an effective mass due to the relationship between mass and a required braking torque. If the effective mass did not include the mass of the attached trailer, the vehicle’s unadjusted braking forces would not allow for the consistent levels of pedal force or deceleration that may be desired by an operator (see Inoue at least [0064]). 
Regarding claim 9, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 1, wherein the controller is configured to estimate the effective mass of the electrified vehicle by interpreting signals from at least one load sensor mounted to the electrified vehicle (see Inoue at least [0061]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrified vehicle as disclosed by Minarcin with a load sensor as taught by Inoue so that an effective mass of the vehicle can be calculated at a low cost with high reliability, based on the detected mass of a load (see Inoue at least ([0113]).
 Regarding claim 10, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 1, wherein the negative wheel torque threshold is based on a predefined maximum deceleration rate of the electrified vehicle (see Inoue at least [0100]-[0101] and Fig 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the torque threshold as disclosed by Minarcin with a maximum deceleration rate as taught by Inoue to avoid exceeding a maximum speed and applying an excessive amount of load on the vehicle’s generator (see Inoue at least ([0100]).
Regarding claim 13, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 1, further comprising a battery pack, wherein the controller is configured to selectively direct power from the energy recovery mechanism to the battery pack (see Minarcin at least [0033]).   
Regarding claim 15, Minarcin discloses a method (see Minarcin at least Abs), comprising:
applying a negative wheel torque from an energy recovery mechanism to at least one wheel of an electrified vehicle at a level up to a negative wheel torque threshold (see Minarcin at least [0014], [0032], [0036], [0042]-[0045], [0024], and Fig 2; regenerative braking units 106 coupled to controller 104 activated upon an operator’s pedal movement, causing braking units to apply a negative wheel torque; process 200 implementing a both minimum and maximum regenerative braking values, which serve as thresholds for negative wheel torque); and 
increasing the negative wheel torque in excess of an original, manufacturer-set negative wheel torque threshold when an … effective mass of the electrified vehicle exceeds a mass threshold (see Minarcin at least [0041]-[0045] and Fig 2; both minimum and maximum regenerative braking torque values dependent upon vehicle mass using manufacture specification, look-up tables, and/or other information stored in the memory, which would likely include default values for control related actions; the maximum regenerative braking torque equation showing the mass of the vehicle being directly proportional; the default values determined according to an equivalent test weight of the vehicle, since there would be no other logical mass for the manufacturer to use when establishing such values, therefore when the vehicle exceeds the equivalent test weight, the regenerative braking value will also increase according to the default value), 
wherein the energy recovery mechanism is a regenerative braking system configured to selectively resist rotation of at least one wheel of the electrified vehicle (see Minarcin at least [0014], [0032], and [0024] where regenerative braking units are activated based upon an operator’s pedal movement, causing the braking units to apply a negative torque to a wheel).  
However, while Minarcin discloses a controller that measures an effective mass via sensor signals (see Minarcin at least [0034] and [0041]), a measurement being more precise than an estimate, Minarcin does not explicitly disclose:
…an estimated effective mass of the electrified vehicle…
Inoue, in the same field of endeavor, teaches the following:
…an estimated effective mass of the electrified vehicle (see Inoue at least [0106])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of increasing a negative wheel torque such as disclosed by Minarcin with an estimated effective mass such as taught by Inoue to provide an accurate means of deceleration for a vehicle and its load (see Inoue at least [0006]).
Regarding claim 18, Minarcin in view of Inoue teach the method as recited in claim 15, wherein the estimated effective mass of the electrified vehicle is determined by identifying whether a trailer is attached to the electrified vehicle (see Inoue at least [0066] and [0106]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method as taught by Minarcin in view of Inoue with the addition of a trailer and its mass as taught by Inoue when estimating an effective mass due to the relationship between mass and a required braking torque. If the effective mass did not include the mass of the attached trailer, the vehicle’s unadjusted braking forces would not allow for the consistent levels of pedal force or deceleration that may be desired by an operator (see Inoue at least [0064]).
Regarding claim 21, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 1, wherein:
when the estimated effective mass of the electrified vehicle is equal to or less than the mass threshold, the controller is configured to determine that the negative wheel torque threshold should not be increased above the original manufacturer-set negative wheel torque threshold (see Minarcin at least [0041]-[0042] which indicates the regenerative braking threshold remaining constant as a vehicle mass remains unchanged (such as an empty vehicle that aligns with the manufacturer’s determined equivalent test weight), according to manufacturer specifications, look-up tables, and/or other information stored in the memory).
Regarding claim 22, Minarcin in view of Inoue teach the method as recited in claim 15, wherein: 
the method further comprises determining that the negative wheel torque threshold should not be increased above the original manufacturer-set negative wheel torque threshold when the estimated effective mass of the electrified vehicle is equal to or less than the mass threshold (see Minarcin at least [0041]-[0042] which indicates the regenerative braking threshold remaining constant as a vehicle mass remains unchanged (such as an empty vehicle that aligns with the manufacturer’s determined equivalent test weight), according to manufacturer specifications, look-up tables, and/or other information stored in the memory).  
Regarding claim 24, Minarcin in view of Inoue teach the method as recited in claim 15, wherein, when a braking request cannot be fully met by applying negative wheel torque at the negative wheel torque threshold, the method includes applying friction braking to meet the braking request (see Minarcin at least [0050]).  
Regarding claim 25, Minarcin in view of Inoue teach the method as recited in claim 15, wherein the mass threshold is either (1) an equivalent test weight of the electrified vehicle (see Minarcin at least [0034] and [0042]; where a vehicle’s mass is used to determine regenerative braking and friction braking, and therefore the threshold between, may be determined according to manufacture specification, look-up tables, and/or other information stored in the memory, which would likely include default values for control related actions; the default values determined according to an equivalent test weight of the vehicle, since there would be no other logical mass for the manufacturer to use when establishing such values) or (2) a predetermined amount above the equivalent test weight.  
Regarding claim 26, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 1, wherein the original, manufacturer-set negative wheel torque threshold is a predefined value stored in the controller (see Minarcin at least [0032], [0036], [0042]-[0045], Fig 1, and Fig 2; controller 104; memory 122; process 200 implementing a both minimum and maximum regenerative braking values, which serve as thresholds for negative wheel torque; minimum and maximum regenerative braking values indicative of a vehicle’s mass).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Minarcin in view of Inoue, and further in view of Hawley et al. (US-2019/0039595; hereinafter Hawley; already of record).
Regarding claim 7, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 1.  However, neither Minarcin nor Inoue explicitly disclose or teach the controller is configured to estimate the effective mass of the electrified vehicle by comparing a negative wheel torque level to a level of deceleration of the electrified vehicle.
Hawley, in the same field of endeavor, teaches the controller is configured to estimate the effective mass of the electrified vehicle by comparing a negative wheel torque level to a level of deceleration of the electrified vehicle (see Hawley at least [0063] where acceleration and wheel torque are used to calculate a vehicle mass, the vehicle mass including both the mass of the vehicle and a towed load, where applicable; wheel torque determined via sensors; deceleration determined via controller, split between regenerative braking and friction braking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle as taught by Minarcin in view of Inoue with a mass determination such as taught by Hawley to provide a more accurate mass determination based upon measurable values (see Hawley at least [0004]-[0005]).
Regarding claim 17, Minarcin in view of Inoue teach the method as recited in claim 15. However, neither Minarcin nor Inoue explicitly disclose or teach the estimated effective mass of the electrified vehicle is determined by comparing a negative wheel torque level to a level of deceleration of the electrified vehicle.  
Hawley, in the same field of endeavor, teaches the estimated effective mass of the electrified vehicle is determined by comparing a negative wheel torque level to a level of deceleration of the electrified vehicle (see Hawley at least [0063] where acceleration and wheel torque are used to calculate a vehicle mass, the vehicle mass including both the mass of the vehicle and a towed load, where applicable; wheel torque determined via sensors; deceleration determined via controller, split between regenerative braking and friction braking).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Minarcin in view of Inoue with a mass determination such as taught by Hawley to provide a more accurate mass determination based upon measurable values (see Hawley at least [0004]-[0005]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Minarcin in view of Inoue, and further in view of Martinez et al. (US-2020/0070829; hereinafter Martinez; already of record).
Regarding claim 23, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 1.  However, neither Minarcin nor Inoue explicitly disclose or teach the negative wheel torque threshold is a level of negative wheel torque below which the energy recovery mechanism will not cause the vehicle to exhibit undue vibrations or noise. 
Martinez, in the same field of endeavor, teaches the negative wheel torque threshold is a level of negative wheel torque below which the energy recovery mechanism will not cause the vehicle to exhibit undue vibrations or noise (see Martinez at least [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle as taught by Minarcin in view of Inoue with a negative wheel torque which does not exhibit undue vibrations or noise as taught by Martinez to reduce cabin noise and increase occupant comfort (see Martinez at least [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/12/2022